DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Invention I in the reply filed on May 3, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Yaakov (US 2015/0214887).
With respect to claim 1, Ben-Yaakov discloses an apparatus (fig 3; par 80-85) comprising: 
a four-switch power converter (Q1-Q4) having input terminals coupled to a power source (PV1 or PV2) and output terminals coupled to a capacitor (the CB coupled to PV2 or PV1), wherein: 
the capacitor is connected in series with the power source (shown in fig 3); and 

Ben-Yaakov discloses two series coupled PV cells and their parallel capacitors.  Any one of the PV cells (PV1 or PV2) is in series with the capacitor of the other PV cell.  The four-switch converter has three terminals (top, middle, bottom) that all act as inputs and outputs.  The converter is bidirectional and converts power from a PV module to the LC resonant circuit and back.  The three terminals are inputs and outputs based on which PV panel is producing the excess power and which PV panel is producing less (because it is shaded).  In figure 3, Ben-Yaakov shows that the two input terminals are the top and middle of the converter and the two output terminals are the middle and bottom of the converter.  This input/output configuration would be reversed when PV1 becomes shaded and PV2 is illuminated. 
With respect to claim 2, Ben-Yaakov discloses the power source is a solar panel (PV1 or PV2) configured to generate a DC voltage.  
With respect to claim 3, Ben-Yaakov discloses wherein the four-switch power converter, the capacitor and the power source form a power module (see below), and wherein: 
the capacitor (top CB) is connected between a positive terminal of the power source (+ of PV2) and a first output terminal of the power module (dashed line leading up out of the figure); and 

With respect to claim 4, Ben-Yaakov discloses wherein the four-switch power converter, the capacitor and the power source form a power module (see discussion in claim 3), and wherein: 
the capacitor (bottom CB) is connected between a negative terminal of the power source (- of PV1) and a second output terminal of the power module (line leading off to the left of the module); and 
a positive terminal of the power source (+ of PV1) is connected to a first output terminal of the power module (dashed line leading up from the module).  
Claims 3-4 recite that the three components “form a power module”.  Ben-Yaakov discloses the three components in the proper orientation.  Thus, the reference is interpreted as having the PV source, capacitor and converter “form a power module”.  While Ben-Yaakov’s figure 3 structure appears different than what is shown in the Applicants’ figures 2-3 (which correspond to claims 3-4), the structural differences are not claimed using the phrase “form a power module”.
If the Applicants intend for the formed power module to be a distinct structural feature (i.e. a housing containing the components for ease of transport and/or installation), then they may consider amending the claim to more clearly define such a structure.  
With respect to claim 5, Ben-Yaakov discloses the four-switch power converter is a four-switch buck-boost converter (par 81).  

With respect to claims 13-14, Ben-Yaakov discloses the apparatus, as discussed above in the art rejection of claims 1 and 5.  Clam 13 recites fewer limitations than claim 1 (it omits the limitation that the converter has four-switches, which is instead placed in dependent claim 14) and adds the buck/boost feature of claim 5. 
With respect to claim 15, Ben-Yaakov discloses wherein: 
the capacitor (top CB) is electrically in direct contact with a first terminal of the solar panel (+ of PV2); and 
the third input/output terminal of the buck-boost converter (bottom of Q4) is electrically in direct contact with a second terminal of the solar panel (- of PV2), and 
wherein a voltage potential at the first terminal of the solar panel is higher than a voltage potential at the second terminal of the solar panel (given in the + and – designations).  
With respect to claim 16, Ben-Yaakov discloses wherein: 
the third input/output terminal of the buck-boost converter (top of Q1) is electrically in direct contact with a first terminal of the solar panel (+ of PV1); and 
the capacitor (bottom CB) is electrically in direct contact with a second terminal of the solar panel (- of PV1), and 

With respect to claim 21, Ben-Yaakov discloses an apparatus (fig 3; par 80-85) comprising: 
a power source (PV2); 
a capacitor (top CB) connected in series with the power source; and 
a buck-boost converter (Q1-Q4) having a first input/output terminal and a second input/output terminal connected together (bottom of Q4, if they are connected together, then electrically they are a single terminal; see discussion below) and further connected to one terminal of the power source (- of PV2), a third terminal (midpoint of Q2-Q3) connected to a common node of the power source and the capacitor, and a fourth input/output terminal (top of Q1) connected to one terminal of the capacitor.  
Claim 21 attempts to define the converter only by its terminals (not by any internal structure).  While the Applicants’ figure 4 indicates how two input/output terminals could be connected together to one terminal of power source 112, such structure is not required to be read into the claim.  Figure 4 clearly shows that the two lines leading away from switches 402 and 403 form a single terminal (marked 206).  Furthermore, the skilled artisan would understand that if electrical terminals are connected together, they are at the same potential and are a single terminal.
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yaakov in view of Fishelov (US 2009/0039852).
With respect to claim 6, Ben-Yaakov discloses a buck/boost converter that converts power bidirectionally between a PV panel and its series connected capacitor.  Figure 4 shows how power is taken from one PV panel, converted into the LC resonance circuit, and then output to an adjacent PV panel.  Figure 3 shows that each PV panel includes a parallel capacitor (thereby anticipating the capacitor-converter in series limitation of claim 1).
Ben-Yaakov discloses the buck/boost converter is connected to three points (above CB, the common node, and below PV2), where the last point is equivalent to ground (the lowest potential in Ben-Yaakov figure 3).  Ben-Yaakov discloses the buck-boost converter includes four switches, but does not expressly they are arranged as claimed.

a first switch (A) and a second switch (B) connected in series between a positive terminal and a negative terminal of the power source (Vin; left side of figure 1); 
a third switch (C) and a fourth switch (D) connected in series between one terminal of the power source (ground) and one terminal of the output (Vout); and
HW 85333824US05Page 2 of 6an inductor (unlabeled in the figure) connected between a common node of the first switch and the second switch, and a common node of the third switch and the fourth switch.  
Fishelov discloses a known type of buck-boost converter with four switches and an inverter coupled between the common nodes of the 1st-2nd and 3rd-4th switches.  When combined, the Fishelov “input” (left side) would be coupled across the Ben-Yaakov PV panel (PV2) and the Fishelov “output” (right side) would be coupled across the Ben-Yaakov capacitor (top CB, the one next to PV1).  In this way, the combination can transfer power from PV2 to PV1, as shown in Ben-Yaakov’s figure 4.
The references are analogous because they are from the same field of endeavor, namely buck-boost converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Ben-Yaakov’s four-switch buck-boost converter with the one taught by Fishelov.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).
Ben-Yaakov’s converter only has one switch (Q4) coupled to the ground node (very bottom of figure 3).  Fishelov’s converter has two switches (B, C) coupled to 
With respect to claim 7, the combination teaches wherein: the third switch (Fishelov C) and the fourth switch (Fishelov D) are connected in series between a negative terminal of the power source (ground) and a first terminal of the capacitor (+ of Vout in Fishelov equates to the top of the upper CB in Ben-Yaakov figure 3), and wherein a second terminal of the capacitor (Ben-Yaakov bottom of the upper CB) is connected to a positive terminal of the power source (Ben-Yaakov + of PV2).  
With respect to claim 8, the combination teaches wherein: the third switch (Fishelov C) and the fourth switch (Fishelov D) are connected in series between a positive terminal of the power source (Ben-Yaakov + of PV1) and a second terminal of the capacitor (Ben-Yaakov, the bottom of the lower CB), and wherein a first terminal of the capacitor (top of the lower CB in Ben-Yaakov) is connected to a negative terminal of the power source (Ben-Yaakov – of PV1).  
With respect to claim 9, Fishelov discloses the four-switch buck-boost converter is configured to operate in a pass-through mode after a duty cycle of the third switch is less than a first predetermined duty cycle.  

Regarding claims 9-10, the Fishelov converter has the exact same structure as claimed and shown in the Applicants’ figure 4.  Thus, it is “configured to operate” as claimed.  The phrase “configured to” is a structural limitation that defines the structure by the functionality it can accomplish without further structural modifications.  No structural modifications are required to be made to the Fishelov converter to have it operate in a pass-through mode.  
The Applicants should not the difference between defining the configuration of the controller (how it is structured) versus defining the configuration of a controller to operate the converter (how it is programmed).  As the claim does not recite the presence of a controller that is configured to operate the converter in a pass-through mode, such programming is not required to be cited in the prior art.  
With respect to claim 11, Fishelov discloses the four switches and three modes of operation (see par 24-28).  Thus, it would have been obvious to the skilled artisan to configure Fishelov such that in the pass-through mode, the first switch and the fourth switch are turned on, and the second switch and the third switch are turned off.  
The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).
There are four switches, and the skilled artisan would have understood the various possible combinations of how they are controlled on, off, or pulsed width 
With respect to claim 22, the combination teaches the configuration of the converter, as discussed above in the art rejection of claim 6.  The references are analogous, as discussed above. 
With respect to claim 23, Ben-Yaakov discloses the capacitor (top CB) and the power source (PV2) are connected between a first terminal (top of the figure 3) and a second terminal (bottom of fig 3), and wherein a positive terminal of the power source (+ of PV2) is connected to the capacitor, and a negative terminal of the power source (- of PV2) is connected to the second terminal.
When combined, the Fishelov converter provides that: HW 85333824US05Page 4 of 6the first switch (A) is connected to common node of the power source and the capacitor (Vin in Fishelov corresponds to the + node of PV2 in Ben-Yaakov); the second switch (B) is connected to the second terminal (ground); the third switch (C) is connected to the second terminal (ground); and the fourth switch (D) is connected to the first terminal (Vout in Fishelov corresponds to the top of Ben-Yaakov fig 3).  
With respect to claim 24, Ben-Yaakov discloses: the power source (PV1) and the capacitor (bottom CB) are connected between a first terminal (top of fig 3) and a second terminal (bottom of fig 3), and wherein a positive terminal of the power source (+ of 
When combined, the Fishelov converter provides that: the first switch (A) is connected to common node of the power source and the capacitor (Vin in Fishelov corresponds to the common node between Ben-Yaakov capacitor and PV1); the second switch (b) is connected to the first terminal (top voltage potential of Ben-Yaakov fig 3); the third switch is connected to the first terminal (top voltage potential of Ben-Yaakov fig 3); and the fourth switch (D) is connected to the second terminal (bottom of the lower CB in Ben-Yaakov).
Regarding claims 23-24, Ben-Yaakov discloses both configurations (capacitor-PV2; PV1-capaciator).  Fishelov discloses the use of a four-switch buck-boost converter with the claimed orientation.  Fishelov’s converter has two switches (B, C) with a common terminal (either a lower potential in ground, or an upper potential if reversed).  The references combine to teach placing the three terminals of the Fishelov converter (three because two of the four are connected together) across the Ben-Yaakov capacitor and PV source (in either order). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836